Formal sitting - Address by Ban Ki-Moon, Secretary-General of the United Nations
Mr Secretary-General, distinguished guests, colleagues, friends, it is a great honour for us to welcome to the European Parliament, on his first official visit, His Excellency the Secretary-General of the United Nations, Dr Ban Ki-moon.
This visit is very timely. Last month, at the United Nations summit on the Millennium Development Goals, we had an opportunity to review our accomplishments and see what still needs to be done. Last Sunday was International Day for the Eradication of Poverty. We are two months from Cancún. We are awaiting a binding agreement and some crucial decisions and practical steps. We are also witnessing important developments that affect global security, with developments in the Middle East, in Asia and in Africa.
However, a visit by the Secretary-General of the United Nations would always be timely, because we, the United Nations and the European Union, share a common responsibility for global issues. As you wrote a few minutes ago in the European Parliament's golden book, we are natural allies. That is true; we feel the same. You will address our Parliament and our citizens in a few minutes.
The European Parliament has always been the driving force behind ambitious European policies. This is how we understand the aspirations of our citizens. They want a Europe of solidarity, of solidarity within Europe, but also of solidarity with all people all over the world, of solidarity with nations that continually work to ensure that their citizens live in dignity. But dignity not only means freedom from hunger, illness and violence. It also means freedom to realise the ambitions of education and active participation in social and political life. Dignity is also the freedom of belief and respect for differences.
Mr Secretary-General, we believe that you share those aspirations with us. Your tireless and passionate commitment to the values that the United Nations and the European Union have in common is very important for us. We are looking forward to listening to your speech.
(Applause)
Mr President, Mr Welle, Ministers, ladies and gentlemen, good afternoon.
It is a great honour for me to be here addressing the European Parliament.
Ladies and gentlemen, you were sent to Strasbourg by the citizens of your countries in order to construct a stronger Europe for the 21st century.
I myself have come because you are the democratic voice of the European people, that is, almost 500 million people.
You adopt budgets, you pass legislation and you debate with an extraordinary spirit.
You are the vital link between the global, regional and local levels.
You are a powerful vehicle for peace, stability and prosperity in your own region.
You also play a crucial role in formulating policies whose scope extends far beyond your borders.
Your responsibilities are bound to increase given the possibilities opened up by the Treaty of Lisbon.
We are very pleased about this progress.
The United Nations and the European Union are natural partners. We are making a real difference for people in countries all around the world.
Millions of poor girls and boys are in school, billions of young children are being immunised against deadly diseases, and thousands of soldiers are keeping the peace from Lebanon to Central Africa to Cyprus and beyond, all as a result of our partnership and Europe's extraordinary generosity and leadership. That work must deepen and grow.
We are confronting many challenges and multiple crises. But something else is happening - a light bulb moment around the world. Country after country, leader after leader, is coming to recognise that the best way to address our challenges is by taking them on together - together with the United Nations and together with all the members of the European Union. No nation, no group, no region can do it alone. If we share in the burden, we will share in the benefits.
So, today, I would like to talk about solidarity - about how the European Union and the United Nations together can address the real fears of real people. Everywhere, we see currents of concern. Jobs are scarce, tensions are high, people are hurting, angry and disillusioned. That has led to an erosion of trust in institutions, in leaders, and among neighbours. These are testing times, even in a prosperous region like Europe.
I believe we can pass the test. Together we have framed a vision for our work - a precise definition of the overarching challenges of our time. We have mobilised global support for common action. Let me be clear: we are beholden to the people, who rightly demand results. Now is not the time for simply delivering speeches, but now is the time to implement those speeches and this is the time for delivering action.
I would like to focus on three global challenges: first, tackling extreme poverty around the world; second, confronting climate change; and third, building a world free of nuclear weapons.
Let me be specific. First, the poverty challenge. Last month, world leaders gathered at the United Nations summit meeting on the Millennium Development Goals in New York. There is good news - major progress in combating extreme poverty and hunger, in school enrolment and child health, clean water, and in fighting malaria, tuberculosis and HIV/AIDS.
Yet our achievements are uneven. Obstacles stand in the way. Global trade talks have stagnated, locking in place harmful subsidies and an unfair regime that denies developing countries new opportunities. Rising prices are putting essential medicines out of the reach of many of the neediest. Nearly one billion people go to bed hungry every night. This year alone, an additional 64 million people will fall into extreme poverty.
All of this calls for a renewed push to achieve the goals by the deadline of 2015. At the recent MDG summit meeting, that is precisely what we agreed. We will boost resources and accountability. I commend those members of the European Union that made strong commitments despite fiscal pressures. We can tighten belts without closing our eyes to common challenges.
I ask all of you to support the United Nations where action is urgently and especially needed. We must focus on employment-centred growth - decent work. Investment in clean and renewable energy is crucial for jumpstarting jobs and innovation. Where people go hungry, we must help people to help themselves.
Thank you for your investment in the European Union Food Facility, an amount of EUR 1 billion. We must put resources where they will have the greatest impact - in particular, the health and empowerment of women. Last month, we were able to generate USD 40 billion in pledges over the next five years for our Global Strategy for Women's and Children's Health. This is the most stubborn of the Millennium Development Goals. Some might say, go for the easy wins, but I do not believe in declaring victory that way. We must strive for the hardest-to-reach goals and the hardest-to-reach people in the hardest-to-reach places. We can save the lives of more than 16 million women and children.
Our second great challenge is climate change. Here, too, Europe's vision and voice have been central.
Scientists warn that the extreme weather we have witnessed in many countries could be the opening act on our future. We have seen raging fires in Russia and epic floods in Pakistan. However, we must always be careful about linking specific weather events to climate change. Neither should we avert our eyes from what is plain to see. The message is clear: the more we delay, the more we will have to pay - in competitiveness, in resources and in human lives. We must take action now to reduce climate risks, strengthen our resilience, and support developing countries in pursuing clean energy growth.
Copenhagen was not perfect, but it provided an important basis for moving forward. Since then, there has been progress on important implementation issues, such as adaptation, technology cooperation, and steps to reduce deforestation. Movement has been slower on mitigation commitments, long-term financing, monitoring and verification, and the future of the Kyoto Protocol. At the upcoming UN Climate Change conference in Cancún, we must capture progress on those issues where there is consensus. On those issues still unresolved, governments must agree on how they will move forward to resolve them.
I call on all parties to show flexibility, solidarity, and muster the courage to compromise if needed. The health, security and prosperity of millions of people depend on it. There is no time to waste.
Most immediately, finance is crucial for building trust and spurring action. There is still a wide gap of trust between the developing and the developed world. The quickest way to bridge this gap is through providing financial support for those who do not have any capacity.
I call upon all developed countries, including those represented in this august Parliament, to provide their fair share of the USD 30 billion in fast-track financing pledged at Copenhagen for 2010-2012. Many view this as a litmus test of industrialised countries' commitment to progress in the broader negotiations. We have also to generate USD 100 billion annually by 2020. This was a promise by the developed world made in Copenhagen. My High Level Advisory Group on climate change financing has been working this year and they will come up with several options as to how to generate USD 100 billion annually for developing countries by 2020.
Climate change is a crucial part of the broader agenda on sustainable development. That is why I recently established a new High Level Panel on Global Sustainability, co-chaired by President Halonen of Finland and President Zuma of South Africa. Their job will be to connect the many different dots which are interconnected, and to find the right path through the interlinked economic, social and environmental challenges of the coming decades.
In all this, Europe's leadership - your leadership - will be essential. Europe has been a historic engine of growth and change. Now, when governments are not moving - when the train has hit the buffers in our talks on climate change or other issues - Europe can be the locomotive, driving it forward. You can push, you can pull and you can get the train back on track. You can keep us moving in the right direction.
We are also advancing together on building not only a cleaner world, but a safer one. This is the third global challenge that I wish to bring to you today.
The goal of achieving a world free of nuclear weapons is a subject of great interest to the Members of this Parliament. I commend you for speaking out on disarmament issues, posing timely questions and urging new progress. Thank you for your resolution of April 2009 which supported total nuclear disarmament and cited the proposal for a Nuclear Weapons Convention.
Today, there is new momentum in fulfilling disarmament commitments. This progress will continue if - and only if - the voices of the people are fully reflected in national and regional issues, and if the half a billion voices in the European Union speak out in harmony on this issue, joined by voices from other regions.
I appreciate and welcome your support for my five-point proposal on nuclear disarmament and non-proliferation and that of many leaders, including the Inter-Parliamentary Union. We are working to eliminate other weapons of mass destruction, curb trade in small arms and light weapons and counter the risk that nuclear materials could fall into the hands of terrorists. Let us move beyond our over-armed and under-developed age to a more secure world for all.
These are big challenges and great goals - diverse issues with a common denominator, namely, global solidarity. We rise or fall together, so we must guard against division - division around the world and division within communities.
Almost seven years ago, my predecessor Kofi Annan stood before you. In his address, he made an impassioned call for Europe to seize the opportunities presented by immigration and to resist those who demonised these newcomers as 'the other'. I wish I could report, today, that the situation in Europe has improved over the intervening years, but as a friend of Europe, I share profound concern.
It is almost a cliché to say that the birth of the European Union ended centuries of war and brought lasting peace to the continent, yet it remains a profound truth and a beacon of hope. Europe has served as an extraordinary engine of integration, weaving together nations and cultures into a whole that is far, far greater than the sum of its parts. But for Europe, 'winning the peace' was the narrative of the last century.
The 21st-century European challenge is 'tolerance within'. Inclusion and building diverse communities is as complex a task as the one Europe faced after the Second World War. None of this is easy. Migrants, whether from within Europe or beyond, suffer disproportionately from unemployment, discrimination, and unequal opportunities in schools and the workplace. A dangerous trend is emerging - a new politics of polarisation.
(Applause)
Some play on people's fears. They seek to invoke liberal values for illiberal causes. They accuse immigrants of violating European values.
(Applause)
Yet too often, it is the accusers who subvert these values - and thus the very idea of what it means to be a citizen of the European Union.
Europe's darkest chapters have been written in language such as this. Today, the primary targets are immigrants of the Muslim faith. Europe cannot afford stereotyping that closes minds and breeds hatred. The world cannot afford a Europe that does this.
(FR) Modern Europe is founded on human rights and on the fundamental values of humanity. Our ambition therefore is for a united continent that is not divided by ethnic or religious differences. A Union in which all children, whatever the origin of their parents, have the same chance of success.
I have confidence in the European model, in a Europe that represents not only a geographical entity but also an ideal. We are going through difficult times. It is precisely because they are difficult that we must continue to show solidarity.
We must be equal to global challenges. I have mentioned three of them today: combating poverty, climate change and building a world without nuclear weapons.
I call upon you, Members of the European Parliament, to show leadership and solidarity both within and beyond Europe. As that famous man from Alsace, Albert Schweitzer, said, the first step in developing ethical rules is a feeling of solidarity with other human beings.
I do not doubt that Europe, a symbol of solidarity, will show itself to be equal to it.
(Parliament accorded the speaker a standing ovation).
Mr Secretary-General, thank you for your very encouraging words, such as the European Union having leadership, our solidarity, and also being a locomotive of our global train. I am quite sure we will keep the train on the track. For both of us - the United Nations and the European Union - the most important word is 'united'. We say we are united in diversity, so let us cooperate. Let us work together for a better world, for all nations, the United Nations. Thank you very much once again.
(Applause)
(PL) Ladies and gentlemen, several hours ago, a brutal terrorist attack was made on one of my party's offices in Poland. As a result of this attack, two people have died, including one of the staff of our Parliament, who worked for one of our fellow Members. I hope this brutal act of political aggression, which is unprecedented in the history of my country, and as a result of which two people have died, will be met by the condemnation of Parliament and by a very clear condemnation of the methods of violence and the killing of political opponents.
(Applause)
Thank you, Mr Kamiński. As you have seen, this Chamber has expressed its solidarity with the victims of this absolutely unacceptable act.